[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION FOR SUMMARY JUDGMENT FOR DEFENDANT ROBERT L. LUCISANO, SR.
The plaintiff seeks a deficiency after repossession and resale of an automobile. The defendant claims that he was not a "retail buyer" as defined in 42-98 (e) Connecticut General Statutes and therefore the plaintiff has no cause of action arising out of the Retail Installment Sales Financing Act (RISFA). The defendant's claim is based on the assumption that because title was not taken by the defendant he never had rights in the collateral and therefore could not and did not enter into a security agreement enforceable against him.
The plaintiff claims the defendant was a "retail buyer" and points to the contract signed by the defendant. There is a genuine issue to a material fact which has not been eliminated by the pleadings and other proof submitted. The defendant alleges in his motion that Lucisano did not buy or intend to buy the vehicle. Exhibit A is not conclusive on that point.
The plaintiff has not brought himself within the provision of 384 of the Connecticut Practice Book.
The motion for summary judgment is therefore denied.
THOMAS V. O'KEEFE, JR., Judge. CT Page 912